Woodworth, J., and Savage, Oh. J.,
delivered opinions, the result of which was, that the injunction should have been dissolved by the court of chancery, in which Sutherland, J., concurred.
Golden, Senator,
delivered an opinion, in which he supported the chancellor’s decision throughout.
On the question being put, the vote stood as follows:
For affirmance, Burt, Burrows, Golden, Cramer, Dudley, Earll, Ellsworth, Gardiner, Greenly, Keyes, Lefferts, Lynde, Mallory, M’Miehael and Wright, Senators.
For afflrn>i anee 16.
*386-1For reversal, in respect to the refusal to dissolve the in junction by the court of chancery, Bowman, Bray ton, Haight, McIntyre, Morgan, Bedfield, Wilkeson, Wooster, Senators,- and Savage, .Oh. J., and Sutherland, and Wood-worth, Justices. -
reversal.